DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 5/26/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 5/26/2022. In particular, original Claims 1, 14, and 26 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 recites the phrase “the BsubPc derivative”. Applicants are advised to amend this phrase to recite “the boron subphthalocyanine derivative”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 18-23, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites that the composition comprises “a second light emitting agent, wherein an absorption profile of the light emitting agent overlaps with an emission profile of the second light emitting agent, so that the light emitting agent receives energy from the second light emitting agent”. However, while there is support in the Specification as originally filed to recite a composition comprising light emitting agents given by Formulas (I) and/or (II) as well as the overlap of the absorption and emission profiles for specific light emitting agents, e.g. Cl-BsubPc and Cl-ClnBsubNc as disclosed in Figure 12 of the instant Specification, there is no support to recite that the composition comprises a second light emitting agent, where the absorption profile of the light emitting agent overlaps with the emission profile of the second light emitting agent as recited in the present claim. In other words, while there is support in the instant Specification to recite specific light emitting agents and the emission absorption overlap, there is no support to generically recite a second light emitting agent as recited in the present claims.

Claim 14 recites an organic light emitting diode comprising “a second light emitting agent, wherein an absorption profile of the light emitting agent overlaps with an emission profile of the second light emitting agent, so that the light emitting agent receives energy from the second light emitting agent”. However, while there is support in the Specification as originally filed to recite an organic light emitting diode comprising light emitting agents given by Formulas (I) and/or (II) as well as the overlap of the absorption and emission profiles for specific light emitting agents, e.g. Cl-BsubPc and Cl-ClnBsubNc as disclosed in Figure 12 of the instant Specification, there is no support to recite that the composition comprises a second light emitting agent, where the absorption profile of the light emitting agent overlaps with the emission profile of the second light emitting agent as recited in the present claim. In other words, while there is support in the instant Specification to recite specific light emitting agents and the emission absorption overlap, there is no support to generically recite a second light emitting agent as recited in the present claims.

Claim 11 recites the limitation “wherein the concentration of the light emitting agent in the host is 5% or lower, thereby precluding aggregation induced emission by the light emitting agent”. However, the Specification as originally filed discloses that that no aggregation induced emission occurs with 5% doping of Cl-BsubPc. Furthermore, the Specification as originally filed discloses that the light emitting agent is present in the composition at a concentration of at least about 1, 2, 3, 4, 5, 10, 15, 20,  25, 30, 40, or 50% by mass as well as that the at least one light emitting agent is present in the composition at a concentration of up to about 50, 60, 70, 80, 90, 95, 96, 97, 98, 99, or even 100%. Accordingly, while there is support in the Specification to recite that concentration of the light emitting agent in the composition is about 1 to 5 wt. %, thereby precluding aggregation induced emission by the light emitting agent, there is no support to recite “wherein the concentration of the light emitting agents in the host is 5% or lower, thereby precluding aggregation induced emission by the light emitting agent”.

Claim 12 recites the limitation “wherein the concentration of the light emitting agent in the host is 20% or greater”. However, while there support in the Specification as originally filed to recited amounts of the light emitting agent in terms of the composition, there is no support to recite that the concentration of the light emitting agent in the host is 20 % or greater as recited in the present claim.

Claim 26 recites that the composition comprises “a second light emitting agent, wherein an absorption profile of the BsubPc derivative overlaps with an emission profile of the second light emitting agent, so that the BsubPc derivative receives energy from the second light emitting agent”. However, while there is support in the Specification as originally filed to recite a composition comprising  BsubPc light emitting agents such that those given by Formulas (I) and/or (II) as well as the overlap of the absorption and emission profiles for specific light emitting agents, e.g. Cl-BsubPc and Cl-ClnBsubNc as disclosed in Figure 12 of the instant Specification, there is no support to recite that the composition comprises a second light emitting agent, wherein absorption profile of the BsubPc derivative overlaps with an emission profile of the second light emitting agent, so that the BsubPc derivative receives energy from the second light emitting agent” as recited in the present claim. In other words, while there is support in the instant Specification to recite specific light emitting agents and the emission absorption overlap, there is no support to generically recite a second light emitting agent as recited in the present claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites “wherein the BsubPc derivative comprises any one of (a) chloro boron subphthalocyanine (Cl-BsubPc), (b) a mixed alloyed composition of Cl-ClnBsubNc or (c) Cl-Cl6-BsubPc or any two of (a), (b), and (c), which renders the scope of the claim confusing for the following reason. The BsubPc derivative recited in claim 6 is given by Formula (I) in claim 1. The mixed alloyed composition of Cl-ClnBsubNc is given by the BsubNc derivative given by Formula (II) in claim 1. Therefore, it is unclear how the BsubPc derivative of Formula (I) can contain the mixed alloyed composition of Cl-ClnBsubNc given by Formula (II). In order words, it is unclear how a compound can comprise another compound. To that end it appears that Applicants’ intention is to claim “the light emitting composition comprises any one of (a) chloro boron subphthalocyanine (Cl-BsubPc), (b) a mixed alloyed composition of Cl-ClnBsubNc or (c) Cl-Cl6-BsubPc or any two of (a), (b), and (c)”.

Claim 7 recites “wherein the BsubPc derivative comprises chloro boron subphthalocyanine (Cl-BsubPc), and a mixed alloyed composition of Cl-ClnBsubNc which renders the scope of the claim confusing for the following reason. The BsubPc derivative recited in claim 7 is given by Formula (I) in claim 1. The mixed alloyed composition of Cl-ClnBsubNc is given by the BsubNc derivative given by Formula (II) recited in claim 1. Therefore, it is unclear how the BsubPc derivative of Formula (I) can contain the mixed alloyed composition of Cl-ClnBsubNc given by Formula (II). In order words, it is unclear how a compound can comprise another compound. To that end it it appears that Applicants’ intention is to claim that “the light emitting composition comprises chloro boron subphthalocyanine (Cl-BsubPc), and a mixed alloyed composition of Cl-ClnBsubNc”.

Claim 13 recites the limitation “wherein the light emitting composition consists of the at least one BsubPc derivative” which renders the scope of the claim indefinite for the following reasons. Claim 13 by reciting “consisting of” limits the composition to contain only the at least one BsubPc derivative of Formula (I) recited in claim 1. Claim 1 from which claim 13 depends, recites that the light emitting composition is required to contain boron subphthalocyanine derivative and/or at least one boron subphthalocyanine with an extended -conjugated derivative given by Formula (II) and a second light emitting agent. Claim 13 as written only requires the compound given by Formula (I), while claim 1 requires a combination of compounds given by Formulas (I) and/or (II) and a second light emitting agent. Accordingly, it is unclear how one can simultaneously meet the requirements of claim 13 with only compounds given by Formula (I) being present and claim 1 which requires compounds given by Formulas (I) and/or (II) and a second light emitting agent to be present.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 13-15, 18-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Enokida et al (JP 07-0192251, cited on IDS filed on 7/24/2020, see English language translation attached to previous Office Action)

Regarding claim 1, Enokida et al discloses an organic electroluminescent device comprising at least one phthalonitrile compound coordinated to boron given by Formula 1 as the luminescent layer (Pages 2-3 and [0004]-[0005]). Formula 1 is given as:

    PNG
    media_image1.png
    629
    680
    media_image1.png
    Greyscale
,
where X1-X3 are N ([0005] and [0014] – Table 1); L is a halogen atom ([0005]); and the adjacent groups of R1-R6 form an unsubstituted carbocyclic aromatic ring or carbocyclic aromatic ring, substituted with a halogen ([0005] and [0009]). The reference exemplifies such compounds as ([0014 – Table 1 – Compound 7):

    PNG
    media_image2.png
    186
    203
    media_image2.png
    Greyscale
.
This compound corresponds to the boron subphthalocyanine (BsubPc) given by Formula (I) of the present claims, i.e.

    PNG
    media_image3.png
    386
    535
    media_image3.png
    Greyscale
,
where X is Cl, Y is H, m is four (4) and m = n = 12.  
The reference further discloses the compound ([0016] – 21):

    PNG
    media_image4.png
    194
    238
    media_image4.png
    Greyscale

where the groups R1-R6 in Formula 1 form a naphthalene ring.  Compound 31 exemplifies a compound encompassed by Formula 1 of the reference where each carbocyclic aromatic ring is substituted with one (1) Cl atom ([0017]). This compound corresponds to the recited second light emitting agent of the present claims.
Given that the reference discloses a light emitting layer formed from at least one of these compounds, it is clear that reference encompasses embodiments comprising two (2), three (3), such compounds. 
The reference does not disclose that the absorption profile of the light emitting agent, i.e. BsubPc, overlaps with the emission profile of the second light emitting agent, so that the light emitting agent receives energy from the second light emitting agent as recited in the present claims. However, the reference has rendered obvious the instantly claimed light emitting composition, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses compound where X is Cl.

Regarding claim 3, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses compound where X is Cl.

Regarding claim 4, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses compound where Y is Cl.

Regarding claim 5, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses compound where Y is Cl.

Regarding claim 6, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a combination of Cl-BsubPc.

Regarding claim 7, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compounds Cl-BsubPc. Additionally, from the discussion above the reference discloses the compound:

    PNG
    media_image5.png
    521
    593
    media_image5.png
    Greyscale
,
where X and Y are Cl or X is Cl and Y is H, where m is one (1) and m = 3. This compound corresponds to Cl-ClnBsubNc, where n is three (3). 
The reference does not explicitly disclose a mixed alloyed composition of Cl-ClnBsubNc are recited in the present claims. However, Paragraph [0076] of the instant Specification discloses that chemical processes for synthesizing Cl-BsubNc do not necessarily yield a pure compound, and rather an alloyed mixture of bay-position chlorinated material is typical produced. Accordingly, the instant Specification discloses “an alloyed mixture” as being a mixture of bay-position chlorinated materials produced via the synthesis of Cl-BsubNc. Given that the reference discloses methods of synthesizing Cl-BsubNc, it is reasonable that one of ordinary skill in the art would expect to obtain a mixed alloyed composition of Cl-ClnBsubNc as recited in the present claims.

Regarding claim 8, Enokida et al teaches all the claim limitations as set forth above. The reference is silent with respect to the mixed alloy composition being configured to absorb at least a portion of photons emitted by Cl-BsubPc.  However, the reference has rendered obvious the instantly claimed compounds. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 9, Enokida et al teaches all the claim limitations as set forth above. The reference is silent with respect to the BsubPc derivative exhibiting a primary electroluminescent peak and a secondary electroluminescent peak as recited in the present claims.  However, it is the Examiner’s position that the compound of reference necessarily exhibits primary and secondary electroluminescent peaks given that the reference discloses the identical compound disclosed in the instant Specification as containing such electroluminescent peaks. Specifically, Figure 1 of the instant Specification Cl-BsubPc, a compound encompassed by Enokida et al, contains two (2) electroluminescent peaks. 

Regarding claim 10, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound Cl-BsubPc which can be considered to correspond the second light emitting agents as recited in the present claims.

Regarding claim 13, Enokida et al teaches all the claim limitations as set forth above. The reference discloses that the light emitting layer contains a compound given by formula 1 and at least one of a light-emitting material, a light-emitting auxiliary material, a hole-transporting material and an electron-transporting material may be contained in the same layer. By disclosing that the layer may contain such compounds, it is clear that these compounds are not required and therefore the reference discloses a composition consisting of the boron compounds as recited in the present claim.

Regarding claim 14, Enokida et al discloses an organic electroluminescent device comprising at least one phthalonitrile compound coordinated to boron given by Formula 1 as the luminescent layer (Pages 2-3 and [0004]-[0005]). Formula 1 is given as:

    PNG
    media_image1.png
    629
    680
    media_image1.png
    Greyscale
,
where X1-X3 are N ([0005] and [0014] – Table 1); L is a halogen atom ([0005]); and the adjacent groups of R1-R6 form an unsubstituted carbocyclic aromatic ring or carbocyclic aromatic ring, substituted with a halogen ([0005] and [0009]). The reference exemplifies such compounds as ([0014 – Table 1 – Compound 7):

    PNG
    media_image2.png
    186
    203
    media_image2.png
    Greyscale
.
This compound corresponds to the boron subphthalocyanine (BsubPc) of the present claims, i.e.

    PNG
    media_image3.png
    386
    535
    media_image3.png
    Greyscale
,
where X is Cl, Y is H, m is four (4) and m = n = 12.  
The reference further discloses the compound ([0016] – 21):

    PNG
    media_image4.png
    194
    238
    media_image4.png
    Greyscale

where the groups R1-R6 in Formula 1 form a naphthalene ring.  Compound 31 exemplifies a compound encompassed by Formula 1 of the reference where each carbocyclic aromatic ring is substituted with one (1) Cl atom ([0017]). This compound corresponds to the recited second light emitting agent of the present claims.
Given that the reference discloses a light emitting layer formed from at least one of these compounds, it is clear that reference encompasses embodiments comprising two (2), three (3), such compounds. 
The reference does not disclose that the absorption profile of the light emitting agent, i.e. BsubPc, overlaps with the emission profile of the second light emitting agent, so that the light emitting agent receives energy from the second light emitting agent as recited in the present claims. However, the reference has rendered obvious the instantly claimed light emitting composition, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 15, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device comprises an electron injection layer (Figure 2 – layer 5), i.e. an electron transport layer, and an hole injection layer (Figure 2 – layer 3), i.e. a hole transport layer ([0019] and Pages 20-22).

Regarding claim 18, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the injection layer has a typical thickness of 10 nm to 10 microns, i.e. 10 to 10,000 nm, overlapping the recited range of about 30 to about 60 nm ([0025]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 19, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the hole injection layer has a typical thickness of 10 nm to 10 microns, i.e. 10 to 10,000 nm, overlapping the recited range of about 35 to about 50 nm ([0025]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 20, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the device comprises a light emitting layer, i.e. an interlayer ([0021] Figures 2 and 3 – layer 4). The reference discloses that this layer comprises the disclosed compounds ([0007] and Page 2 (57)).

Regarding claim 21, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer has a typical thickness of 10 nm to 10 microns, i.e. 10 to 10,000 nm, overlapping the recited range of about 1 to about 60 nm ([0025]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compounds are utilized in light emitting layer (Page 2 (57). Given that the reference discloses that the compound as a large hole transport capacity (Page 2 (57)), the light emitting layer transports holes and therefore the light emitting layer can be considered to be the hole transport layer of the present claims.

Regarding claim 23, Enokida et al teaches all the claim limitations as set forth above. The reference does not disclose that the organic light emitting device produces light having at CRI of at least 60.  However, the reference discloses a device comprising a combination of the compounds Cl-BsubPc and Cl-ClnBsubNc, and therefore it is the Examiner’s position that the device of the reference will necessarily possess a CRI with the range recited in the present claims. Specifically, in Table 2 of the instant Specification device B7 contains a combination of Cl-BsubPc and Cl-ClnBsubNc (disclosed in Table 1 of the instant Specification) and the device comprising these compounds has a CRI of 70.

Regarding claim 27, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image2.png
    186
    203
    media_image2.png
    Greyscale
.
The reference does not disclose that this compound emits red light as recited in the present claims. However, the reference discloses the identical compound, i.e. Cl-BsubPc, disclosed in Figure 7B of the instant Specification as having a peak in the range of 700 to 750 nm, i.e. in the wavelength range of red light. Accordingly, it is the Examiner’s position that the compound of the reference necessarily emits red light as recited in the present claims.

Regarding claim 26, Enokida et al discloses an organic electroluminescent device comprising at least one phthalonitrile compound coordinated to boron given by Formula 1 as the luminescent layer (Pages 2-3 and [0004]-[0005]). Formula 1 is given as:

    PNG
    media_image1.png
    629
    680
    media_image1.png
    Greyscale
,
where X1-X3 are N ([0005] and [0014] – Table 1); L is a halogen atom ([0005]); and the adjacent groups of R1-R6 form an unsubstituted carbocyclic aromatic ring or carbocyclic aromatic ring, substituted with a halogen ([0005] and [0009]). The reference exemplifies such compounds as ([0014 – Table 1 – Compound 7):

    PNG
    media_image2.png
    186
    203
    media_image2.png
    Greyscale
.
This compound corresponds to the boron subphthalocyanine derivative of the present claims, i.e.

    PNG
    media_image6.png
    221
    259
    media_image6.png
    Greyscale
,
where R is absent; X is Cl, Y is H, m is four (4) and m = n = 12.  
The reference further discloses the compound ([0016] – 21):

    PNG
    media_image4.png
    194
    238
    media_image4.png
    Greyscale

where the groups R1-R6 in Formula 1 form a naphthalene ring.  Compound 31 exemplifies a compound encompassed by Formula 1 of the reference where each carbocyclic aromatic ring is substituted with one (1) Cl atom ([0017]). Accordingly, the reference discloses a compound corresponding to the recited second light emitting agent of the present claims.
Given that the reference discloses a light emitting layer formed from at least of these compounds, it is clear that reference encompasses embodiments comprising two (2) such compounds. Accordingly, the reference discloses a light emitting composition comprising a light emitting agent comprising a combination of BsubPc and BsubNC as recited in the present claims.
The reference does not disclose that the absorption profile of the light emitting agent, i.e. BsubPc, overlaps with the emission profile of the second light emitting agent, so that the light emitting agent receives energy from the second light emitting agent as recited in the present claims. However, the reference discloses a composition comprising a combination of Cl-BsubPc and Cl-Cl3BsubNc, which is the identical compound disclosed in Figure 12 of the instant Specification as having overlapping absorption and emission profiles.  Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Enokida et al (JP 07-0192251, cited on IDS filed on 7/24/2020, see English language translation attached to previous Office Action) as applied to claims 1-10, 13-15, 18-23, and 26-27 above, and in view of Bulovic (US 6,312,836) and Huo et al (US 2009/0153030).

The discussion with respect to Enokida et al as set forth in Paragraph 18 above is incorporated here by reference.

Regarding claim 11, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer can comprise a light emitting auxiliary material. Example 2 ([0023]) exemplifies such compounds as tris(8-hydroxyquinoline) aluminum complex, i.e. Alq3.As evidenced by Bulovic et al, Alq3 is a host material. Accordingly, the composition comprises a host material as recited in the present claims. 
Enokida teaches all the claim limitations as set forth above. However, the reference does not disclose that the concentration of the light emitting agent in the host is 5 % or lower as recited in the present claims.
Huo et al discloses that in general, the optimum  dopant concentration is small compared to that of the host ([0020]).  Too low a dopant concentration generally results in undesired emission from the host and frequently low efficiency ([0020]). Too high a dopant concentration typically results in reduced efficiency and undesired spectral shifts, i.e. concentration quenching or self-quenching, with suitable dopant concentrations being 50% or less ([0020]).
	In light of the disclosure in Huo et al, it would have been obvious to one of ordinary skill in the art to utilize an amount of the light emitting agent, including that presently claimed in the light emitting composition disclosed by Enokida et al in order to control the efficiency of the light emitting composition in an organic light emitting device with a reasonable expectation of success.
Enokida et al is silent with respect to precluding aggregation induced emission by the light emitting agent.  However, the combination of teachings from Enokida et al and Huo et al have rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 12, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer can comprise a light emitting auxiliary material. Example 2 ([0023]) exemplifies such compounds as tris(8-hydroxyquinoline) aluminum complex, i.e. Alq3.As evidenced by Bulovic et al, Alq3 is a host material. Accordingly, the composition comprises a host material as recited in the present claims. 
Enokida teaches all the claim limitations as set forth above. However, the reference does not disclose that the concentration of the light emitting agent in the host is 5 % or lower as recited in the present claims.
Huo et al discloses that in general, the optimum  dopant concentration is small compared to that of the host ([0020]).  Too low a dopant concentration generally results in undesired emission from the host and frequently low efficiency ([0020]). Too high a dopant concentration typically results in reduced efficiency and undesired spectral shifts, i.e. concentration quenching or self-quenching, with suitable dopant concentrations being 50% or less ([0020]).
In light of the disclosure in Huo et al, it would have been obvious to one of ordinary skill in the art to utilize an amount of the light emitting agent, including that presently claimed in the light emitting composition disclosed by Enokida et al in order to control the efficiency of the light emitting composition in an organic light emitting device with a reasonable expectation of success.
Enokida et al is silent with respect to the occurrence of aggregation induced emission. However, the combination of teachings from Enokida et al and Huo et al have rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 102 rejections as set forth in the previous Office Action are withdrawn.

Applicants argue that Enokida does not disclose or suggest the features of claim 1 as amended, i.e. the recited second light emitting agent and the energy transfer between the BsubPc derivative and the second light emitting agent. However, as discussed in the rejection above the reference discloses a light emitting layer formed from at least one phthalonitrile compounds., it is clear that reference encompasses embodiments comprising two (2) or three (3) such compounds. Accordingly, the reference discloses a light emitting composition comprising a light emitting agent comprising a combination of light emitting agents as recited in the present claims.
Furthermore, it is noted that while the reference does not disclose that the absorption profile of the light emitting agent, i.e. BsubPc, overlaps with the emission profile of the second light emitting agent, so that the light emitting agent receives energy from the second light emitting agent as recited in the present claims, the reference has rendered obvious the instantly claimed light emitting composition, and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767